Exhibit 10.1

 

ENERGY TRANSFER EQUITY, L.P.

LONG-TERM INCENTIVE PLAN

 

SECTION 1. Purpose of the Plan.

 

The Energy Transfer Equity, L.P. Long-Term Incentive Plan (the “Plan”) has been
adopted by LE GP LLC, a Delaware limited liability company (the “Company”), the
general partner of Energy Transfer Equity, L.P., a Delaware limited partnership
(the “Partnership”). The Plan is intended to promote the interests of the
Partnership, the Company and their Affiliates by providing to Employees,
Consultants and Directors incentive compensation awards based on Units to
encourage superior performance. The Plan is also contemplated to enhance the
ability of the Company, the Partnership and their Affiliates to attract and
retain the services of individuals who are essential for the growth and
profitability of the Company, the Partnership and their Affiliates and to
encourage them to devote their best efforts to advancing the business of the
Company, the Partnership and their Affiliates.

 

SECTION 2. Definitions.

 

As used in the Plan, the following terms shall have the meanings set forth
below:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Award” means an Option, Restricted Unit, Phantom Unit, Unit Appreciation Right
or Substitute Award granted under the Plan, and shall include any tandem DERs
granted with respect to a Phantom Unit, Unit Appreciation Right or Option.

 

“Award Agreement” means the written or electronic agreement by which an Award
shall be evidenced.

 

“Board” means the Board of Directors of the Company.

 

“Change of Control” means, and shall be deemed to have occurred upon, one or
more of the following events:

 

(i) any “person” or “group” within the meaning of those terms as used in
Sections 13(d) and 14(d)(2) of the Exchange Act, other than an Affiliate, shall
become the beneficial owner, by way of merger, consolidation, recapitalization,
reorganization or otherwise, of fifty percent (50%) or more of the voting power
of the voting securities of the general partner of the Partnership or the
Partnership;

 

(ii) the Company or an Affiliate of the Company ceases to be the general partner
of the Partnership; or



--------------------------------------------------------------------------------

(iii) the sale or other disposition, including by liquidation or dissolution, of
all or substantially all of the assets of the Partnership in one or more
transactions to any Person other than an Affiliate.

 

“Committee” means the Board, the Compensation Committee of the Board or such
other committee as may be appointed by the Board to administer the Plan.

 

“Consultant” means an individual who renders consulting services to the Company,
the Partnership or an Affiliate.

 

“DER” means a distribution equivalent right, being a contingent right, granted
in tandem with a specific Option or Phantom Unit, to receive an amount in cash
equal to the cash distributions made by the Partnership with respect to a Unit
during the period such Award is outstanding.

 

“Director” means a member of the board of directors of the Company or an
Affiliate who is not an Employee or a Consultant.

 

“Employee” means an employee of the Company, the Partnership or an Affiliate.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means the closing sales price of a Unit on the principal
national securities exchange or other market in which trading in Units occurs on
the applicable date (or if there is no trading in the Units on such date, on the
next preceding date on which there was trading) as reported in The Wall Street
Journal (or other reporting service approved by the Committee). If Units are not
traded on a national securities exchange or other market at the time a
determination of fair market value is required to be made hereunder, the
determination of fair market value shall be made in good faith by the Committee.

 

“Option” means an option to purchase Units granted under the Plan.

 

“Participant” means an Employee, Consultant or Director granted an Award under
the Plan.

 

“Partnership Agreement” means the Third Amended and Restated Agreement of
Limited Partnership of the Partnership, as it may be amended or amended and
restated from time to time.

 

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
governmental agency or political subdivision thereof or other entity.

 

“Phantom Unit” means a phantom (notional) Unit granted under the Plan which upon
vesting entitles the Participant to receive a Unit or an amount of cash equal to
the Fair Market Value of a Unit, as determined by the Committee in its
discretion.

 

-2-



--------------------------------------------------------------------------------

“Restricted Period” means the period established by the Committee with respect
to an Award during which the Award remains subject to forfeiture and is not
exercisable by or payable to the Participant, as the case may be.

 

“Restricted Unit” means a Unit granted under the Plan that is subject to a
Restricted Period.

 

“Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act or
any successor rule or regulation thereto as in effect from time to time.

 

“SEC” means the Securities and Exchange Commission, or any successor thereto.

 

“Substitute Award” means an award granted pursuant to Section 6(c)(viii) of the
Plan.

 

“UDR” means a distribution made by the Partnership with respect to a Restricted
Unit.

 

“Unit” means a Common Unit of the Partnership.

 

“Unit Appreciation Right” or “UAR” means an Award, that, upon exercise, entitles
the holder to receive the excess of the Fair Market Value of a Unit on the
exercise date over the exercise price established for such Unit Appreciation
Right. Such excess shall be paid in Units and/or in cash as set forth in the
Award Agreement.

 

SECTION 3. Administration.

 

The Plan shall be administered by the Committee. A majority of the Committee
shall constitute a quorum, and the acts of the members of the Committee who are
present at any meeting thereof at which a quorum is present, or acts unanimously
approved by the members of the Committee in writing, shall be the acts of the
Committee. Subject to the following and applicable law, the Committee, in its
sole discretion, may delegate any or all of its powers and duties under the
Plan, including the power to grant Awards under the Plan, to the Chief Executive
Officer of the Company, subject to such limitations on such delegated powers and
duties as the Committee may impose, if any. Upon any such delegation all
references in the Plan to the “Committee”, other than in Section 8, shall be
deemed to include the Chief Executive Officer; provided, however, that such
delegation shall not limit the Chief Executive Officer’s right to receive Awards
under the Plan. Notwithstanding the foregoing, the Chief Executive Officer may
not grant Awards to, or take any action with respect to any Award previously
granted to, a person who is an officer subject to Rule 16b-3 or a member of the
Board. Subject to the terms of the Plan and applicable law, and in addition to
other express powers and authorizations conferred on the Committee by the Plan,
the Committee shall have full power and authority to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of Units to be covered by Awards;
(iv) determine the terms and conditions of any Award; (v) determine whether, to
what extent, and under what circumstances Awards may be settled, exercised,
canceled, or forfeited; (vi) interpret and administer the Plan and any
instrument or agreement relating to an Award made under the Plan;
(vii) establish, amend, suspend, or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; and (viii) make any other determination and take any other action that the
Committee deems necessary or desirable for the

 

-3-



--------------------------------------------------------------------------------

administration of the Plan. The Committee may correct any defect or supply any
omission or reconcile any inconsistency in the Plan or an Award Agreement in
such manner and to such extent as the Committee deems necessary or appropriate.
Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award shall be within the sole discretion of the Committee, may
be made at any time and shall be final, conclusive, and binding upon all
Persons, including the Company, the Partnership, any Affiliate, any Participant,
and any beneficiary of any Award.

 

SECTION 4. Units.

 

(a) Limits on Units Deliverable. Subject to adjustment as provided in
Section 4(c), the number of Units that may be delivered with respect to Awards
under the Plan (other than the Restricted Unit Award granted pursuant to
Section 7) is 3,000,000. Units withheld from an Award to satisfy the exercise
price of such Award or the Company’s or an Affiliate’s minimum tax withholding
obligations with respect to the Award shall not be considered to be Units
delivered under the Plan for this purpose. If any Award is forfeited, cancelled,
exercised, or otherwise terminates or expires without the actual delivery of
Units pursuant to such Award, the Units subject to such Award shall again be
available for Awards under the Plan. There shall not be any limitation on the
number of Awards that may be granted and paid in cash.

 

(b) Sources of Units Deliverable Under Awards. Any Units delivered pursuant to
an Award shall consist, in whole or in part, of Units acquired in the open
market, from any Affiliate, the Partnership or any other Person, or any
combination of the foregoing, as determined by the Committee in its discretion.

 

(c) Adjustments. In the event of any distribution (whether in the form of Units,
other securities or property other than cash), recapitalization, split, reverse
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Units or other securities of the Partnership,
issuance of warrants or other rights to purchase Units or other securities of
the Partnership, or other similar transaction or event, the Committee shall, in
such manner as it may deem equitable, adjust the number and type of Units (or
other securities or property) with respect to which Awards may be granted.

 

SECTION 5. Eligibility.

 

Any Employee, Consultant or Director who performs services, directly or
indirectly, for the benefit of the Partnership shall be eligible to be
designated a Participant and receive an Award under the Plan.

 

SECTION 6. Awards.

 

(a) Options. The Committee shall have the authority to determine the Employees,
Consultants and Directors to whom Options shall be granted, the number of Units
to be covered by each Option, whether DERs are granted with respect to such
Option, the purchase price therefor and the Restricted Period and other
conditions and limitations applicable to the exercise of the Option, including
the following terms and conditions and such additional terms and conditions, as
the Committee shall determine, that are not inconsistent with the provisions of
the Plan.

 

-4-



--------------------------------------------------------------------------------

(i) Exercise Price. The exercise price per Unit purchasable under an Option
shall be determined by the Committee at the time the Option is granted but,
except with respect to a Substitute Award, may not be less than the Fair Market
Value of a Unit as of the date of grant of the Option.

 

(ii) Time and Method of Exercise. The Committee shall determine the exercise
terms and the Restricted Period with respect to an Option grant, which may
include, without limitation, the provision for accelerated vesting upon the
achievement of specified performance goals or other events, and the method or
methods by which payment of the exercise price with respect thereto may be made
or deemed to have been made, which may include, without limitation, cash, check
acceptable to the Company, a “cashless-broker” exercise through procedures
approved by the Company, withholding Units to be acquired upon the Option
exercise, or any combination of methods, having a Fair Market Value on the
exercise date equal to the relevant exercise price.

 

(iii) Forfeitures. Except as otherwise provided in the terms of the Option
grant, upon termination of a Participant’s employment with or consulting
services to the Company and its Affiliates or membership on the Board, whichever
is applicable, for any reason during the applicable Restricted Period, all
Options shall be forfeited by the Participant. The Committee may, in its
discretion, waive in whole or in part such forfeiture with respect to a
Participant’s Options.

 

(iv) Option DERs. To the extent provided by the Committee, in its discretion, a
grant of Options may include a tandem DER grant, which may provide that such
DERs shall be paid directly to the Participant, be credited to a bookkeeping
account (with or without interest in the discretion of the Committee) subject to
the same vesting restrictions as the tandem Options Award, or be subject to such
other provisions or restrictions as determined by the Committee in its
discretion.

 

(b) Unit Appreciation Rights. The Committee shall have the authority to
determine the Employees, Consultants and Directors to whom Unit Appreciation
Rights shall be granted, the number of Units to be covered by each grant,
whether DERs are granted with respect to such Unit Appreciation Right and the
terms of any DERs, the exercise price therefor and the conditions and
limitations applicable to the exercise of the Unit Appreciation Right, including
the following terms and conditions and such additional terms and conditions, as
the Committee shall determine, that are not inconsistent with the provisions of
the Plan.

 

(i) Exercise Price. The exercise price per Unit Appreciation Right shall be
determined by the Committee at the time the Unit Appreciation Right is granted
but may not be less than the Fair Market Value of a Unit as of the date of
grant.

 

(ii) Time of Exercise. The Committee shall determine the time or times at which
a Unit Appreciation Right may be exercised in whole or in part, which may
include, without limitation, accelerated vesting upon the achievement of
specified performance goals or other events.

 

-5-



--------------------------------------------------------------------------------

(iii) Forfeitures. Except as otherwise provided in the terms of the Award
Agreement, upon termination of a Participant’s employment or consulting
arrangement with the Company and its Affiliates or membership on the Board,
whichever is applicable, for any reason during the applicable Restricted Period,
all outstanding Unit Appreciation Rights awarded the Participant shall be
automatically forfeited on such termination. The Committee may, in its
discretion, waive in whole or in part such forfeiture with respect to a
Participant’s Unit Appreciation Rights.

 

(c) Restricted Units and Phantom Units. The Committee shall have the authority
to determine the Employees, Consultants and Directors to whom Restricted Units
or Phantom Units shall be granted, the number of Restricted Units or Phantom
Units to be granted to each such Participant, the Restricted Period, the
conditions under which the Restricted Units or Phantom Units may become vested
or forfeited and such other terms and conditions as the Committee may establish
with respect to such Awards.

 

(i) DERs. To the extent provided by the Committee, in its discretion, a grant of
Phantom Units may include a tandem DER grant, which may provide that such DERs
shall be paid directly to the Participant, be credited to a bookkeeping account
(with or without interest in the discretion of the Committee) subject to the
same vesting restrictions as the tandem Phantom Unit Award, or be subject to
such other provisions or restrictions as determined by the Committee in its
discretion.

 

(ii) UDRs. To the extent provided by the Committee, in its discretion, a grant
of Restricted Units may provide that distributions made by the Partnership with
respect to the Restricted Units shall be subject to the same forfeiture and
other restrictions as the Restricted Unit and, if restricted, such distributions
shall be held, without interest, until the Restricted Unit vests or is forfeited
with the UDR being paid or forfeited at the same time, as the case may be.
Absent such a restriction on the UDRs in the grant agreement, UDRs shall be paid
to the holder of the Restricted Unit without restriction.

 

(iii) Forfeitures. Except as otherwise provided in the terms of the Restricted
Units or Phantom Units grant, upon termination of a Participant’s employment
with or consulting services to the Company and its Affiliates or membership on
the Board, whichever is applicable, for any reason during the applicable
Restricted Period, all outstanding Restricted Units and Phantom Units awarded
the Participant shall be automatically forfeited on such termination. The
Committee may, in its discretion, waive in whole or in part such forfeiture with
respect to a Participant’s Restricted Units and/or Phantom Units.

 

(iv) Lapse of Restrictions.

 

(A) Phantom Units. Upon or as soon as reasonably practical following the vesting
of each Phantom Unit, subject to the provisions of Section 9(b), the Participant
shall be entitled to receive from the Company one Unit or cash equal to the Fair
Market Value of a Unit, as determined by the Committee in its discretion.

 

-6-



--------------------------------------------------------------------------------

(B) Restricted Units. Upon or as soon as reasonably practical following the
vesting of each Restricted Unit, subject to satisfying the tax withholding
obligations of Section 9(b), the Participant shall be entitled to have the
restrictions removed from his or her Unit certificate so that the Participant
then holds an unrestricted Unit.

 

(d) General.

 

(i) Awards May Be Granted Separately or Together. Awards may, in the discretion
of the Committee, be granted either alone or in addition to, in tandem with, or
in substitution for any other Award granted under the Plan or any award granted
under any other plan of the Company or any Affiliate. Awards granted in addition
to or in tandem with other Awards or awards granted under any other plan of the
Company or any Affiliate may be granted either at the same time as or at a
different time from the grant of such other Awards or awards.

 

(ii) Limits on Transfer of Awards.

 

(A) Except as provided in Paragraph (C) below, each Option shall be exercisable
only by the Participant during the Participant’s lifetime, or by the person to
whom the Participant’s rights shall pass by will or the laws of descent and
distribution.

 

(B) Awards may be transferred by will and the laws of descent and distribution
and, with the prior consent of the Committee, an Award may be transferred to
such Person(s) as the holder of the Award may designate, subject to such
conditions and restrictions, if any, that the Committee, in its discretion, may
require or impose with respect to such transfer, including such conditions and
restrictions on the transferee.

 

(C) To the extent specifically provided by the Committee with respect to an
Option, an Option may be transferred by a Participant without consideration to
immediate family members or related family trusts, limited partnerships or
similar entities or on such terms and conditions as the Committee may from time
to time establish.

 

(iii) Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee.

 

(iv) Unit Certificates. All certificates for Units or other securities of the
Partnership delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the Plan or the rules, regulations, and
other requirements of the SEC, any stock exchange upon which such Units or other
securities are then listed, and any applicable federal or state laws, and the
Committee may cause a legend or legends to be inscribed on any such certificates
to make appropriate reference to such restrictions.

 

-7-



--------------------------------------------------------------------------------

(v) Consideration for Grants. Awards may be granted for such consideration,
including services, as the Committee determines.

 

(vi) Delivery of Units or other Securities and Payment by Participant of
Consideration. Notwithstanding anything in the Plan or any grant agreement to
the contrary, delivery of Units pursuant to the exercise or vesting of an Award
may be deferred for any period during which, in the good faith determination of
the Committee, the Company is not reasonably able to obtain Units to deliver
pursuant to such Award without violating applicable law or the applicable rules
or regulations of any governmental agency or authority or securities exchange.
No Units or other securities shall be delivered pursuant to any Award until
payment in full of any amount required to be paid pursuant to the Plan or the
applicable Award grant agreement (including, without limitation, any exercise
price or tax withholding) is received by the Company.

 

(vii) Change of Control. Unless specifically provided otherwise in the Award
agreement, upon a Change of Control all outstanding Awards shall automatically
vest and be payable at their maximum target level or become exercisable in full,
as the case may be.

 

(viii) Substitute Awards. Awards may be granted under the Plan in substitution
for similar assumed, canceled or forfeited awards held by individuals who become
Employees, Consultants or Directors as a result of a merger, consolidation or
acquisition by the Company or an Affiliate of another entity or the assets of
another entity. Such Substitute Awards that are Options may have exercise prices
less than the Fair Market Value of a Unit on the date of such substitution.

 

SECTION 7. Award of Class B Units. The Company shall grant 2,521,570 Class B
Units as a Restricted Unit Award pursuant to the terms of the Partnership
Agreement. The terms of such grant shall be governed by the terms of the
Partnership Agreement.

 

SECTION 8. Amendment and Termination.

 

Except to the extent prohibited by applicable law:

 

(a) Amendments to the Plan. Except as required by the rules of the principal
securities exchange on which the Units are traded and subject to Section 8(b)
below, the Board or the Committee may amend, alter, suspend, discontinue, or
terminate the Plan in any manner, including increasing the number of Units
available for Awards under the Plan, without the consent of any partner,
Participant, other holder or beneficiary of an Award, or any other Person.

 

(b) Amendments to Awards. Subject to Section 8(a), the Committee may waive any
conditions or rights under, amend any terms of, or alter any Award theretofore
granted, other than the Restricted Unit Award made pursuant to Section 7,
provided no change, other than pursuant to Section 8(c), in any Award shall
materially reduce the benefit to a Participant without the consent of such
Participant.

 

-8-



--------------------------------------------------------------------------------

(c) Actions Upon the Occurrence of Certain Events. Upon the occurrence of any
event described in Section 4(c) of the Plan, any Change of Control, any change
in applicable law or regulation affecting the Plan or Awards thereunder, or any
change in accounting principles affecting the financial statements of the
Partnership, the Committee, in its sole discretion and on such terms and
conditions as it deems appropriate, may take any one or more of the following
actions in order to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan or an outstanding Award:

 

(A) provide for either (i) the termination of any Award in exchange for an
amount of cash, if any, equal to the amount that would have been attained upon
the exercise of such Award or realization of the Participant’s rights (and, for
the avoidance of doubt, if as of the date of the occurrence of such transaction
or event the Committee determines in good faith that no amount would have been
attained upon the exercise of such Award or realization of the Participant’s
rights, then such Award may be terminated by the Company without payment) or
(ii) the replacement of such Award with other rights or property selected by the
Committee in its sole discretion;

 

(B) provide that such Award be assumed by the successor or survivor entity, or a
parent or subsidiary thereof, or be exchanged for similar options, rights or
awards covering the equity of the successor or survivor, or a parent or
subsidiary thereof, with appropriate adjustments as to the number and kind of
equity interests and prices;

 

(C) make adjustments in the number and type of Units (or other securities or
property) subject to outstanding Awards, and in the number and kind of
outstanding Awards or in the terms and conditions of (including the exercise
price), and the vesting/performance criteria included in, outstanding Awards, or
both;

 

(D) provide that such Award shall be exercisable or payable, notwithstanding
anything to the contrary in the Plan or the applicable Award Agreement; and

 

(E) provide that the Award cannot be exercised or become payable after such
event, i.e., shall terminate upon such event.

 

SECTION 9. General Provisions.

 

(a) No Rights to Award. No Person shall have any claim to be granted any Award
under the Plan, and there is no obligation for uniformity of treatment of
Participants. The terms and conditions of Awards need not be the same with
respect to each recipient.

 

(b) Tax Withholding. Unless other arrangements have been made that are
acceptable to the Company, the Company or any Affiliate is authorized to
withhold from any Award, from any payment due or transfer made under any Award
or from any compensation or other amount owing to a Participant the amount (in
cash, Units, Units that would otherwise be issued pursuant

 

-9-



--------------------------------------------------------------------------------

to such Award or other property) of any applicable taxes payable in respect of
the grant of an Award, its exercise, the lapse of restrictions thereon, or any
payment or transfer under an Award or under the Plan and to take such other
action as may be necessary in the opinion of the Company to satisfy its
withholding obligations for the payment of such taxes.

 

(c) No Right to Employment or Services. The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Company or any Affiliate, continue consulting services or to remain on the
Board, as applicable. Furthermore, the Company or an Affiliate may at any time
dismiss a Participant from employment or consulting free from any liability or
any claim under the Plan, unless otherwise expressly provided in the Plan, any
Award agreement or other agreement.

 

(d) Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Texas without regard to its conflict of laws
principles.

 

(e) Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Compensation Committee, such provision shall be construed or
deemed amended to conform to the applicable law, or if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such jurisdiction, Person or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.

 

(f) Other Laws. The Committee may refuse to issue or transfer any Units or other
consideration under an Award if, in its sole discretion, it determines that the
issuance or transfer of such Units or such other consideration might violate any
applicable law or regulation, the rules of the principal securities exchange on
which the Units are then traded, or entitle the Partnership or an Affiliate to
recover the same under Section 16(b) of the Exchange Act, and any payment
tendered to the Company by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary.

 

(g) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any participating Affiliate and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the Company or any participating Affiliate pursuant to
an Award, such right shall be no greater than the right of any general unsecured
creditor of the Company or any participating Affiliate.

 

(h) No Fractional Units. No fractional Units shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Units or whether such fractional Units or any rights thereto
shall be canceled, terminated, or otherwise eliminated.

 

-10-



--------------------------------------------------------------------------------

(i) Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

 

(j) Facility Payment. Any amounts payable hereunder to any person under legal
disability or who, in the judgment of the Committee, is unable to manage
properly his financial affairs, may be paid to the legal representative of such
person, or may be applied for the benefit of such person in any manner that the
Committee may select, and the Company shall be relieved of any further liability
for payment of such amounts.

 

(k) Participation by Affiliates. In making Awards to Employees employed by an
entity other than the Company, the Committee shall be acting on behalf of the
Affiliate, and to the extent the Partnership has an obligation to reimburse the
Company for compensation paid for services rendered for the benefit of the
Partnership, such payments or reimbursement payments may be made by the
Partnership directly to the Affiliate, and, if made to the Company, shall be
received by the Company as agent for the Affiliate.

 

(l) Gender and Number. Words in the masculine gender shall include the feminine
gender, the plural shall include the singular and the singular shall include the
plural.

 

(m) Compliance with Section 409A. Nothing in the Plan or any Award Agreement
shall operate or be construed to cause the Plan or an Award to fail to comply
with the requirements of Section 409A of the Internal Revenue Code. The
applicable provisions of Section 409A and the regulations and guidelines issued
thereunder are hereby incorporated by reference and, with respect to an Award
the Committee intended to comply with Section 409A, shall control over any Plan
or Award Agreement provision in conflict therewith.

 

SECTION 10. Term of the Plan.

 

The Plan shall be effective on the date of its approval by the Board and shall
continue until the earliest of (i) the date terminated by the Board or the
Committee, (ii) all Units available under the Plan have been paid to
Participants, or (iii) the 10th anniversary of the date the Plan is adopted by
the Company. Unless otherwise expressly provided in the Plan or in an applicable
Award Agreement, however, any Award granted prior to such termination, and the
authority of the Board or the Committee to amend, alter, adjust, suspend,
discontinue, or terminate any such Award or to waive any conditions or rights
under such Award, shall extend beyond such termination date.

 

-11-